No. 13-0065 – Lawyer Disciplinary Board v. Charles C. Amos

                                                                              FILED
                                                                            July 18, 2014
                                                                       RORY L. PERRY II, CLERK
                                                                     SUPREME COURT OF APPEALS
Benjamin, Justice, concurring:                                           OF WEST VIRGINIA




              I agree and concur with the disposition of this case. I write separately to

clarify from my perspective a statement in the majority slip opinion, p. 15 n.21, which at

first glance might be confusing or subject to misunderstanding or misapplication. This

footnote states: “In fact, a respondent parent visiting a strip club is the type of

unfavorable parental conduct this Court would expect to see reported in a child protective

services worker’s update report in an abuse and neglect proceeding.”



              This statement, in my opinion, must be read within the context of the facts

present in this case, i.e., Assistant Prosecutor Amos inviting and taking a vulnerable

respondent parent in an abuse and neglect proceeding to a place of adult entertainment.

There can be no doubt that Ms. C. felt at least some compulsion to accept Mr. Amos’

invitation.



              It is Mr. Amos’ conduct and its unethical qualities which are the focus of

our inquiry in this case – not Ms. C’s. More to the point, it was the harmful effect which

such conduct necessarily had on a vulnerable person to whom Mr. Amos owed a

professional obligation which I consider to be the point of the footnote.


                                             1

              While I fully realize that statements in a footnote of an opinion of this

Court are nothing more than dicta, see State ex rel. Medical Assurance v. Recht, 213 W.

Va. 457, 471, 583 S.E.2d 80, 94 (2003) (stating that “language in a footnote generally

should be considered obiter dicta”), I believe it important that this footnote not be

misinterpreted. Obviously, if a parent acted in a comparable matter with respect to

his/her child/children, i.e., engaging in conduct which necessarily would cause harm to

the child to whom the parent owed a supervisory responsibility, this Court would expect

to see such conduct referenced in a child protective services worker’s update report.




                                            2